Citation Nr: 0618351	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  04-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 4, 2002, 
for a grant of service connection for schizophrenia, to 
include the issue of whether there was clear and unmistakable 
error (CUE) in a November 1979 rating decision.


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his uncle



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to July 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that decision, the RO granted service 
connection for schizophrenia and assigned a 50 percent 
rating, effective March 4, 2002.  The RO has since increased 
the rating to 100 percent, effective March 4, 2002.  The 
veteran appeals for an effective date earlier than March 4, 
2002, for service connection for schizophrenia.

This case was the subject of a May 2005 hearing before the 
undersigned Acting Veterans Law Judge.


FINDINGS OF FACT

1.  In November 1979, September 1981, and May 1993, the RO 
denied service connection for a psychiatric disorder, 
characterized as schizophrenia and/or a nervous condition; 
the RO notified the veteran of these determinations and of 
his appellate rights in letters dated in December 1979, 
September 1981, and July 1993, respectively, but he did not 
file a notice of disagreement with respect to these 
determinations within one year of the notice provided, or at 
any later date, and the decisions became final.

2.  In August 1997, the veteran filed a timely Notice of 
Disagreement (NOD) with the RO's July 1997 determination that 
new and material evidence had not been received to reopen a 
claim of service connection for schizophrenia; and in 
September 1997, the RO issued him a Statement of the Case 
(SOC).  However, the veteran did not file a Substantive 
Appeal with respect to this determination within one year of 
the August 1997 notice of the rating decision, or at any 
later date.

3.  In a rating decision dated in February 2004, the RO 
granted service connection for schizophrenia, effective March 
4, 2002, the date of receipt of the veteran's most recent 
application to reopen the service connection claim.

4.  The November 1979 RO rating decision in which the RO 
denied service connection for schizophrenia was supportable 
under the facts before the RO in November 1979, and the laws 
and regulations in effect and as interpreted at that time.


CONCLUSIONS OF LAW

1.  The RO's November 1979, September 1981, May 1993, and 
July 1997 rating decisions that denied the veteran's claim of 
service connection for schizophrenia are final.  38 U.S.C.A. 
§§ 5107, 7105 (West 2002 & Supp. 2005); 38 C.F.R. §§ 19.118 
(1979, 1981), 20.302(a) (1992), 20.302(b) (1997); 38 C.F.R. 
§§ 3.104, 3.105(a), 20.302, 20.1103 (2005). 

2.  The November 1979 RO rating decision did not contain CUE.  
38 C.F.R. § 3.105(a) (2005).

3.  The criteria for an effective date earlier than March 4, 
2002, for a grant of service connection for schizophrenia, 
have not been met.  38 U.S.C.A. §§ 1131, 5108, 5109A, 5110, 
7104 (West 2002); 38 C.F.R. §§ 3.105(a), 3.156, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The duty to notify and assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-03.  
The claim resulting in the instant appeal was filed in March 
2002, and in December 2002, the RO issued the veteran a 
"VCAA" letter intended to advise him of the criteria for 
necessary to reopen and substantiate a claim of service 
connection.  In February 2004, the RO granted service 
connection for schizophrenia, assigning a rating of 50 
percent and an effective date of March 4, 2002 (the rating 
was later increased to 100 percent).  Once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
serviced its purpose, and its application is no longer 
required because the claim has not only been substantiated, 
it has been proven.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).  Accordingly, no further section 
5103(a) notice is required in the present case. 

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that failure to comply with the 
notice requirements of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  Here, as will be discussed below, the 
record demonstrates that the veteran was sent notice of the 
prior adverse rating decisions, and that he did not file the 
notice of disagreements and/or substantive appeals with 
respect to any of those determinations.  These facts are not 
in dispute, and, as is discussed below, under these facts, 
there is no entitlement to an earlier effective date as a 
matter of law.   

With respect to the CUE aspect of the veteran's claim, the 
Court has held that VA's duties to notify and assist 
contained in the VCAA are not applicable to CUE claims.  See 
Sorakubo v. Principi, 16 Vet. App. 120; 122 (2002); Livesay 
v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

With respect to the duty to assist under the VCAA, this duty 
does not apply where there is no reasonable possibility that 
additional assistance could substantiate a claim.  See 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  In the present 
case, the facts are not in dispute as to whether the veteran 
has submitted the necessary NODs and/or Substantive Appeals 
to perfect appeals as to the prior final denials of his claim 
for service connection for schizophrenia, so that there is no 
plausible avenue for further development.  With respect to 
the CUE aspect of his claim, as will be discussed below, the 
matter must be decided based on the evidence of record at the 
time of the November 1979 RO rating decision claimed to 
contain CUE, so that the duty to assist in obtaining 
additional evidence is not relevant.  Accordingly, the Board 
finds that there is no reasonable possibility that further 
assistance in the development of the veteran's claim for an 
earlier effective date for service connection for 
schizophrenia could substantiate the claim, and thus no 
further assistance is warranted. 

Procedural Background

In November 1979, September 1981, and May 1993, the RO denied 
service connection for a psychiatric disorder, characterized 
as schizophrenia and/or a nervous condition; the RO notified 
the veteran of these determinations and of his appellate 
rights in letters dated in December 1979, September 1981, and 
July 1993, respectively, but he did not submit an NOD with 
respect to these decisions within one year of notice of these 
determinations, or at any later date, and the decisions 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 19.118 (1979, 1981), 20.302(a) (1992).

In August 1997, the veteran filed a timely NOD with the RO's 
July 1997 determination that new and material evidence had 
not been received to reopen a claim of service connection for 
schizophrenia; and in September 1997, the RO issued him an 
SOC.  However, the veteran did not file a Substantive Appeal 
with respect to this determination within one year of the 
August 1997 notice of the rating decision, or at any later 
date, and the rating decision became final.  See 38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.302(b) (1997).

On March 4, 2002, the RO received the veteran's application 
to reopen his claim for service connection for his 
psychiatric disability.  In a rating decision dated in 
February 2004, the RO granted service connection for 
schizophrenia, effective March 4, 2002.  Currently, the 
veteran is rated at the 100 percent level for his service-
connected schizophrenia, effective March 4, 2002.  He seeks 
an earlier effective date for service connection for 
schizophrenia.

Clear and Unmistakable Error

If a prior RO rating decision contains CUE, even if an appeal 
is not initiated, that determination does not become final.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the results would have been manifestly 
different but for the error.  See Bustos v. West, 179 F.3d 
1378, 1380-81 (Fed. Cir. 1999) (holding that in order to 
prove the existence of clear and unmistakable error, a 
claimant must show that an error occurred that was outcome-
determinative, that is, an error that would manifestly have 
changed the outcome of the prior decision); Hines v. 
Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  
These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or 
of law, that when called to the attention of 
later reviewers compels the conclusion, to 
which reasonable minds could not differ, that 
the result would have been manifestly 
different but for the error. ... If a 
claimant-appellant wishes to reasonably raise 
CUE there must be some degree of specificity 
as to what the alleged error is and, unless it 
is the kind of error ... that, if true, would 
be CUE on its face, persuasive reasons must be 
given as to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there is a 
presumption of validity to otherwise final 
decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is 
undoubtedly a collateral attack, the 
presumption is even stronger. 

Fugo, 6 Vet. App. at 43-44.  

Thus, as a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim, because otherwise it must be 
dismissed without prejudice.  See Simmons v. Principi, 17 
Vet. App. 104, 114-15 (2003); see also Phillips v. Brown, 
10 Vet. App. 25 (1997) (distinguishing denial of CUE due to 
pleading deficiency and denial of CUE on merits); Luallen v. 
Brown, 8 Vet. App. 92 (1995) (same).  

The Court has also held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  Similarly, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that the VA's breach of its duty to assist 
cannot form a basis for a claim of clear and unmistakable 
error.  See Cook v. Principi, 318 F. 3d 1334, 1344-47 (Fed. 
Cir. 2002) (en banc); see also Caffrey v. Brown, 6 Vet. App. 
377, 382 (1994).  

The Board finds that the arguments advanced by the veteran 
allege CUE with the requisite specificity.  See Simmons; see 
also Phillips, Luallen.  Accordingly, the Board will proceed 
to consider the merits of the veteran's claim.   

The veteran's specific allegation in the present case is that 
the November 1979 RO rating decision contains CUE insofar as 
the RO found that the veteran's psychiatric disability 
existed prior to service and was not aggravated by service, 
without application of the presumptions of soundness and 
aggravation.  See May 2005 Board hearing transcript, pages 
13-15.  The November 1979 RO rating discussion does not 
explicitly discuss the presumptions of soundness or 
aggravation.  The Board will therefore discuss whether these 
presumptions were for application, and, to the extent they 
were for application, whether proper application of these 
presumptions would have undebatably changed the outcome of 
the November 1979 RO rating decision to a grant of service 
connection for schizophrenia.

38 U.S.C. § 311 (1976), as in effect in November 1979, 
provided, in pertinent part:

...every veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or 
where clear and unmistakable evidence 
demonstrates that the injury or disease 
existed before acceptance and enrollment and 
was not aggravated by such service. 

38 C.F.R. § 3.304(b) (1979) provided as follows:

(b) Presumption of soundness. The veteran will 
be considered to have been in sound condition 
when examined, accepted and enrolled for 
service, except as to defects, infirmities, or 
disorders noted at entrance into service, or 
where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  Only such 
conditions as are recorded in examination 
reports are to be considered as noted. 

(1) History of preservice existence of 
conditions recorded at the time of 
examination does not constitute a 
notation of such conditions but will be 
considered together with all other 
material evidence in determinations as to 
inception.  Determinations should not be 
based on medical judgment alone as 
distinguished from accepted medical 
principles, or on history alone without 
regard to clinical factors pertinent to 
the basic character, origin and 
development of such injury or disease. 
They should be based on thorough analysis 
of the evidentiary showing and careful 
correlation of all material facts, with 
due regard to accepted medical principles 
pertaining to the history, 
manifestations, clinical course, and 
character of the particular injury or 
disease or residuals thereof.

(2) History conforming to accepted 
medical principles should be given due 
consideration, in conjunction with basic 
clinical data, and be accorded probative 
value consistent with accepted medical 
and evidentiary principles in relation to 
value consistent with accepted medical 
evidence relating to incurrence, symptoms 
and course of the injury or disease, 
including official and other records made 
prior to, during or subsequent to 
service, together with all other lay and 
medical evidence concerning the 
inception, development and manifestations 
of the particular condition will be taken 
into full account.

(3) Signed statements of veterans 
relating to the origin, or incurrence of 
any disease or injury made in service if 
against his or her own interest is of no 
force and effect if other data do not 
establish the fact. Other evidence will 
be considered as though such statement 
were not of record. 

At the time of the November 1979 rating decision, the 
pertinent evidence was the veteran's January 1978 service 
entrance examination, showing that clinical evaluation of the 
veterans' psychiatric condition was normal; a handwritten 
December 10, 1978, psychiatric note indicating that the 
veteran was belligerent, uncontrollable, restrained by leg 
irons and handcuffs, and under the influence of alcohol, with 
the psychiatric consultation diagnosis of toxic psychosis; a 
DD Form 173 showing the veteran had been hospitalized in 
light of diagnoses of an acute schizophrenic episode, mental 
competence but inability to function outside the structured 
environment of the hospital, and improper use of 
hallucinogens and other psychostimulants; a February 1979 
Medical Board report confirming this diagnosis and indicating 
a unanimous opinion by three medical professionals that the 
veteran's condition existed prior to service, was not 
acquired incident to service, existed prior to entry on 
active duty, and was not aggravated by active duty; and a 
July 1979 Physical Evaluation Board proceeding report in 
which the veteran was diagnosed as having schizophrenia, 
paranoid type, which had existed prior to service, and was 
not aggravated during service, was not incurred or aggravated 
while the veteran was entitled to basic pay, was not incurred 
or aggravated in the line of duty in a time of war or 
national emergency, and was not the proximate result of 
performing duty.  As the RO noted in its November 1979 
decision, the Medical Board noted by history that the veteran 
"had a history of abusing all manner of drugs at the age of 
12 to 15.  He most recently had been abusing alcohol.  The 
veteran stated that he heard voices at the age of 12; 
however, by the age of 17 or so they went away after he was 
hospitalized and placed on medication.  About the age of 19 
they came back."  Post-service, a VA examination report 
indicated that the veteran had failed to appear for the 
psychiatric portion of a VA compensation examination 
scheduled in October 1979.  The diagnosis was schizophrenia, 
by history.
 
The veteran's January 1978 service enlistment examination 
reflects that his psychiatric condition was normal upon 
clinical evaluation.  By history, he indicated that he had 
never had frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or periods of unconsciousness.  Because a psychiatric 
disability was not noted upon entry in to service, the 
presumption of soundness with respect to the veteran's 
psychiatric condition was for application.  See 38 U.S.C. § 
311 (1976); 38 C.F.R. § 3.304(b) (1979).  

As alleged by the veteran, the RO's November 1979 rating 
decision does not explicitly apply the presumption of 
soundness.  The Board must determine whether any failure to 
apply the presumption of soundness constituted CUE.  The 
November 1979 rating decision does include a factual finding, 
apparently relying on a June 1979 Physical Evaluation Board 
proceeding report, and consistent with statements in 
additional service medical records described above, that 
"the veteran's disability existed prior to service and was 
not aggravated beyond normal progression by his active duty 
and these findings are concurred in by the Rating Board."  
There were of record multiple service medical records, 
including the February 1979 Medical Board report and June 
1979 Physical Evaluation Board report, stating that the 
veteran's condition pre-existed service.  Further, at the 
time of the November 1979 RO rating decision, there was no 
medical opinion evidence in the claims file supporting the 
veteran's claim.  With multiple medical opinions of record 
indicating that the veteran's condition pre-existed service, 
and no medical opinion evidence to the contrary, it would not 
have been clear and unmistakable error, under the law as it 
existed in November 1979, for the RO to weigh the evidence so 
as to find that the veteran's condition clearly and 
unmistakably pre-existed service.  Accordingly, the Board 
finds that although the RO did not explicitly apply the 
presumption of soundness in its November 1979 RO rating 
decision, this error was not outcome-determinative.  Had the 
RO applied the presumption of soundness, it would not have 
been committing clear and unmistakable error to find that the 
veteran's schizophrenia clearly and unmistakably pre-existed 
service.  See 38 U.S.C. § 311 (1976); 38 C.F.R. § 3.304(b) 
(1979), 3.105(a) (2005).  The medical opinions were based on 
clinical history as provided by the veteran.  Under the law 
as it existed in November 1979, there was no existing legal 
principle that a Medical Board report's conclusions supported 
by a clinical history as related by the veteran could not 
show that a condition clearly and unmistakably pre-existed 
service.  See, e.g., Joyce v. Nicholson, 19 Vet. App. 36, 45-
47 (2005) (finding no CUE in a 1955 RO rating decision in 
which the presumption of soundness was rebutted by clear and 
unmistakable evidence based on a Medical Board report finding 
that, in light of a history of pre-service clinical symptoms 
as provided by the veteran, an ulcer condition pre-existed 
service).

Having found that the veteran's condition preexisted service, 
the next step, under the law as it existed in 1979, was to 
determine whether the veteran's condition increased in 
severity beyond natural progression during service.  See 38 
C.F.R. § 3.306(a),(c) (1979) (pertaining to aggravation of 
preservice disability).  

38 C.F.R. § 3.306(a) (1979) provides:

A preexisting injury or disease will be 
considered to have been aggravated by 
active military, naval, or air service, 
where there is an increase in disability 
during such service, unless there is a 
specific finding that the increase in 
disability is due to the natural progress 
of the disease.

38 C.F.R. § 3.306(c) (1979), which applies to peacetime (see 
38 C.F.R. § 3.2 (2005), listing periods of war) service, 
provides:

The specific finding requirement that an 
increase in disability is due to the 
natural progression of the condition will 
be met when the available evidence of a 
nature generally acceptable as competent 
shows that the increase in severity of a 
disease or injury or acceleration in 
progress was that normally to be expected 
by reason of the inherent character of the 
condition, aside from any extraneous or 
contributing cause or influence peculiar 
to military service.  Consideration will 
be given to the circumstances, conditions, 
and hardships of service.  

As of the time of the RO's November 1979 rating decision, the 
on-point medical opinion evidence of record (see June 1979 
report of Physical Evaluation Board proceeding) stated 
explicitly and unequivocally that the veteran's schizophrenia 
"was not aggravated by service but is the result of natural 
progression."  With this evidence before the RO, it was not 
CUE for the RO to find in November 1979 that the veteran's 
schizophrenia did not increase in severity during beyond 
natural progress during service.  In light of this finding, 
it was not CUE for the RO not to apply the presumption of 
aggravation.  See 38 C.F.R. § 3.306(a),(c) (1979).

The Board acknowledges that in 1992, VA amended 38 C.F.R. § 
3.306 as it pertains to the presumption of aggravation in 
order to reflect changes in the law that made the wartime 
aggravation criteria applicable to peacetime service after 
December 1946.  This amendment was made effective May 1, 
1974, the date that 38 U.S.C. § 1137 took effect to apply the 
presumption of sound condition upon entry onto active duty to 
all veterans having service after January 31, 1955 (this date 
was later amended by Congress to December 31, 1946).  See 57 
Fed. Reg. 59296 (December 15, 1992) (codified at 38 C.F.R. § 
3.306).  38 C.F.R. § 3.306(b) as revised to make it 
consistent with the statute as in effect from May 1, 1974, 
forward, provides: 

(b) Wartime service; peacetime service after 
December 31, 1946. Clear and unmistakable 
evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the 
preservice disability underwent an increase in 
severity during service.  This includes medical 
facts and principles which may be considered to 
determine whether the increase is due to the 
natural progress of the condition. Aggravation 
may not be conceded where the disability 
underwent no increase in severity during 
service on the basis of all the evidence of 
record pertaining to the manifestations of the 
disability prior to, during and subsequent to 
service. 

(1) The usual effects of medical and surgical 
treatment in service, having the effect of 
ameliorating disease or other conditions 
incurred before enlistment, including 
postoperative scars, absent or poorly 
functioning parts or organs, will not be 
considered service connected unless the disease 
or injury is otherwise aggravated by service.

(2) Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of service. 
The development of symptomatic manifestations 
of a preexisting disease or injury during or 
proximately following action with the enemy or 
following a status as a prisoner of war will 
establish aggravation of a disability.  
 
38 C.F.R. 38 C.F.R. § 3.306(b) (1992) (emphasis added).

Under this standard, the evidence would have to have shown 
in November 1979 by clear and unmistakable evidence (obvious 
or manifest) that the presumption of aggravation was 
rebutted if the preservice disability underwent an increase 
in severity during service.  The June 1979 Physical 
Evaluation Board report confirms that the condition 
increased in severity during service, insofar as it states 
that the condition "was not aggravated by service but is the 
result of natural progression."  The evidence shows that the 
veteran was clinically evaluated as psychiatrically normal 
upon entrance into service, and that he required psychiatric 
hospitalization upon discharge from service.  With this 
evidence in mind, it appears that the condition may have 
undergone an increase in severity during service.  However, 
all on-point medical evidence of record in the claims file 
at the time of the November 1979 RO rating decision 
indicated that the in-service increase in severity was due 
to natural progression of the disease (or phrased 
differently, that the condition was not aggravated by active 
service).  With no evidence to the contrary, under the law 
as it existed in statutory form November 1979 (as reflected 
by the change in 38 C.F.R. § 3.306(b) in 1992, effective 
back to May 1, 1974), it would not have been CUE for the RO 
to find that the evidence showed clearly and unmistakably 
that the increase in severity in the veteran's condition 
during service was due to natural progress of the disease.  

In sum, although the RO did not explicitly apply the 
presumption of soundness in its November 1979 decision, the 
RO could reasonably have found the presumption soundness to 
be rebutted, and any presumption of aggravation rebutted for 
the reason that the all relevant evidence showed that the 
veteran's condition did not increase in severity beyond its 
natural progression.  Under this analysis, the RO's November 
1979 decision was at least debatably supportable, so that it 
may not be said to have contained CUE.

The Board acknowledges that the interpretation of the 
statutory presumption of soundness has recently changed.  The 
VA General Counsel issued a precedent opinion, VAOPGCPREC 3-
2003, on July 16, 2003, pertaining to the presumptions of 
soundness and aggravation, in which it held as follows:

A.  To rebut the presumption of sound 
condition under 38 U.S.C. § 1111, the 
Department of Veterans Affairs (VA) must 
show by clear and unmistakable evidence 
both that the disease or injury existed 
prior to service and that the disease or 
injury was not aggravated by service.  
The claimant is not required to show that 
the disease or injury increased in 
severity during service before VA's duty 
under the second prong of this rebuttal 
standard attaches.  The provisions of 
38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of 
sound condition may be rebutted solely by 
clear and unmistakable evidence that a 
disease or injury existed prior to 
service.  Section 3.304(b) is therefore 
invalid and should not be followed.

B.  The provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may 
not be conceded unless the preexisting 
condition increased in severity during 
service, are not inconsistent with 
38 U.S.C. § 1111.  Section 3.306(b) 
properly implements 38 U.S.C. § 1153, 
which provides that a preexisting injury 
or disease will be presumed to have been 
aggravated in service in cases where 
there was an increase in disability 
during service.  The requirement of an 
increase in disability in 38 C.F.R. 
§ 3.306(b) applies only to determinations 
concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply 
to determinations concerning the 
presumption of sound condition under 
38 U.S.C. § 1111. 

See also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
Cotant v. Principi, 17 Vet. App. 116 (2003).

However, failure of VA in November 1979 to apply the 
statutory presumption of soundness consistent with the change 
in interpretation many years later in Wagner, Cotant, and 
VAOPGCPREC 3-2003, is not CUE.  See Jordon v. Nicholson, 401 
F.3d 1296, 1298-1299 (Fed. Cir. 2005); Joyce v. Nicholson, 19 
Vet. App. 36 (2005).  Instead, the laws and regulations in 
effect and as interpreted in November 1979 are to be 
considered.  See Jordan, 401 F.3d at 1298-1299; Joyce, 19 
Vet. App. 36.       

Earlier Effective Date 

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  Therefore, the RO assigned the 
earliest possible effective date for its grant of the 
reopened claim, which as noted above was received by VA on 
March 4, 2002.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. 
Cir. 2005); Sears v. Principi, 349 F3d. 1326 (Fed. Cir. 
2003).  

Because this case is factually similar to Sears, a discussion 
of that case in instructive for the Board's consideration of 
this matter.  In Sears, the Federal Circuit observed that in 
October 1995, the veteran had sought to reopen a previously 
denied claim of service connection for PTSD.  The Federal 
Circuit noted that in an August 1997 rating decision, the RO 
had granted service connection for PTSD, effective October 
1995.  The veteran challenged the effective date assigned by 
VA.  The Federal Circuit held that pursuant to 38 C.F.R. 
§ 3.400(q)(1)(ii), which it declared to be a valid gap-
filling regulation, there was no conflict between 38 U.S.C.A. 
§§ 5108 and 5110, and therefore the earliest possible 
effective date for service connection for a reopened claim 
was the date the reopened claim was received.  Sears v. 
Principi, 349 F3d. at 1332.

In light of the foregoing, entitlement to an effective date 
prior to March 4, 2002, for the grant of service connection 
for schizophrenia is not warranted as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) (an earlier 
effective date cannot be awarded in the absence of statutory 
authority); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (a claim should be denied based on lack of legal merit 
if there is no entitlement under the law).  Absent CUE, the 
earliest possible effective date available under the law is 
the date of the most recent application to reopen the claim 
for service connection for schizophrenia, March 4, 2002.  
Accordingly, an effective date earlier than March 4, 2004, 
for service connection for schizophrenia, is not warranted as 
a matter of law.

Finally, the Board acknowledges the contention of the veteran 
that the provisions providing for timely filing of NODs and 
Substantive Appeals should be tolled in this case for the 
reason that the veteran has been incompetent from at least 
the date of the November 1979 RO rating decision denying his 
claim for schizophrenia forward.  With respect to this theory 
of entitlement to an earlier effective date, the Board 
acknowledges that the veteran has been rated as incompetent 
by VA since November 1979.  However, this is not a case where 
NODs or Substantive Appeals were filed late, so that a 
determination as to whether a tolling of the timing 
requirements might be required.  Rather, with respect to the 
December 1979, September 1981, and July 1993 RO rating 
decisions, no NOD was ever filed, and with respect to the 
July 1997 RO denial, although an NOD was received and an SOC 
issued, no Substantive Appeal was ever filed.  

With respect to each of these prior final denials, the next 
pleading received from the veteran was a claim for service 
connection or an application to reopen the claim, rather than 
an NOD or, with respect to the July 1997 rating decision, a 
Substantive Appeal.  Accordingly, the matter of tolling of 
time requirements for initiating or perfecting an appeal is 
not before the Board.  See McPhail v. Nicholson, 19 Vet. App. 
30, 34 (2005) (holding in part that the appellant would have 
no basis for seeking equitable tolling of the NOD filing 
period due to mental incapacity where the appellant did not 
merely submit a late NOD with respect to a May 1986 RO 
decision, he never submitted one at all) (emphases in 
original).

In light of the foregoing, the veteran's appeal is denied.


ORDER

An effective date earlier than March 4, 2002, for service 
connection for schizophrenia is denied.



____________________________________________
Steven D. Reiss
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


